


EXHIBIT 10.54

 

Amendment No.3 to Employment Agreement
Dated January 24, 2008 with Tara Poseley.

 

January 24, 2008

 

 

Tara Poseley

President – Disney Store

443 South Raymond Avenue

Pasadena, California 91105

 

Dear Tara:

 

This letter set forth the terms of our agreement modifying your Employment
Agreement dated July 28, 2006 (the “Agreement”).  The parties agree that
Section 6.01 of the Agreement shall be amended in its entirety as follows:

 


SUBJECT TO THE PROVISIONS OF SECTIONS 6.02 AND 9.08, IF EXECUTIVE’S EMPLOYMENT
HEREUNDER IS TERMINATED BY EMPLOYER PURSUANT TO SECTION 5.01 OR BY EXECUTIVE
PURSUANT TO SECTION 5.03 AT ANY TIME THEREAFTER, EXECUTIVE SHALL BE ENTITLED TO
CONTINUATION OF HER BASE SALARY FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING
SUCH TERMINATION (“SEVERANCE PAYMENT”), WHICH SEVERANCE PAYMENT SHALL BE PAID TO
EXECUTIVE IN EQUAL CONSECUTIVE BI-WEEKLY INSTALLMENTS WITH THE FIRST SUCH
INSTALLMENT PAID ON THE FIRST DAY OF THE MONTH NEXT FOLLOWING THE EFFECTIVE DATE
OF TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER.  IN ADDITION, IN THE EVENT
EXECUTIVE ELECTS TO CONTINUE HEALTH BENEFIT COVERAGE THROUGH COBRA FOLLOWING THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, THE COMPANY AGREES TO WAIVE THE
APPLICABLE PREMIUM COST THAT EXECUTIVE WOULD OTHERWISE BE REQUIRED TO PAY FOR
CONTINUED GROUP HEALTH BENEFIT COVERAGE FOR A PERIOD OF EIGHTEEN (18) MONTHS
FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT OR TO THE
EXTENT PERMISSIBLE UNDER APPLICABLE LAW; PROVIDED, HOWEVER, THAT SAID BENEFIT
SHALL BE REDUCED TO THE EXTENT OF THE RECEIPT OF SUBSTANTIALLY EQUIVALENT
COVERAGE BY EXECUTIVE FROM ANY SUCCESSOR EMPLOYER.  TO THE EXTENT NECESSARY TO
COMPLY WITH THE RESTRICTION OF SECTION 409A(A)(2)(B) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (“CODE”) CONCERNING PAYMENTS TO “SPECIFIED EMPLOYEES,”
IN NO EVENT SHALL ANY PORTION OF THE SEVERANCE PAYMENT BE MADE EARLIER THAN THE
FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING EXECUTIVE’S TERMINATION DATE
(“DELAYED PAYMENT DATE”).  EXECUTIVE SHALL BE A “SPECIFIED EMPLOYEE” FOR THE
12-MONTH PERIOD BEGINNING ON THE FIRST DAY OF THE FOURTH MONTH FOLLOWING EACH
“IDENTIFICATION DATE” IF EXECUTIVE IS A “KEY

 

--------------------------------------------------------------------------------


 


EMPLOYEE” (AS DEFINED IN SECTION 416(I) OF THE CODE WITHOUT REGARD TO
SECTION 416(I)(5) THEREOF) OF EMPLOYER AT ANY TIME DURING THE 12-MONTH PERIOD
ENDING ON THE IDENTIFICATION DATE.  FOR PURPOSES OF THIS AGREEMENT, THE
IDENTIFICATION DATE SHALL BE DECEMBER 31.  RECEIPT OF THE SEVERANCE PAYMENT
SHALL BE SUBJECT TO EXECUTION OF A SEPARATION AGREEMENT AND GENERAL RELEASE (THE
TERMS OF WHICH SHALL BE CONSISTENT WITH THIS AGREEMENT) IN A FORM REASONABLY
SATISFACTORY TO EMPLOYER.


 

Except as modified by this letter agreement and the letter agreement dated
December 12, 2007, all other terms of the Employment Agreement shall remain in
full force and effect.

 

Please return the signed letter to my attention if the above accurately sets
forth the terms of our agreement.

 

Sincerely,

 

[g50372kii001.jpg]

 

Charles Crovitz

Interim Chief Executive Officer

 

Agreed and accepted on this

       day of January, 2008

 

/s/ Tara Poseley

 

Tara Poseley

 

--------------------------------------------------------------------------------
